Title: From Thomas Jefferson to George Jefferson, 7 December 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Dec. 7. 1802
          
          I inclose you three hundred & fifty dollars to cover two drafts I make on you in favr. of Saml. & S. Myers for 150. D. & of Moran for 200. D. which be pleased to honour when presented. affectionate attachment & salutations.
          
            Th: Jefferson
          
          
            P.S. Take the reciept, if you please, as paid for S. Dyer.
          
         